DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Drawings
The drawings are objected to because figures 1D, 1E and 1F are exploded views that require a dashed line connecting the floating structures or a bracket enclosing the structures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 2, paragraph [0004], line 10 recites “may partially” suggested to be changed to --may be partially-- for grammatical correctness.  
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 recites “wherein back plate” suggested to be changed to --wherein the back plate-- for grammatical correctness.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the base plate” in line 5, which lacks proper antecedent basis.
Claim 13 recites “the first component and the third component are configures to entrap the third component” suggested to be changed to --the first component and the [[third]]second component are configures to entrap the third component-- for consistency and clarity with respect to the disclosure.
Claim 14 recites “the third component is a filter cover” suggested to be changed to --the [[third]]second component is a filter cover-- for consistency and clarity with respect to the disclosure.
Any remaining claims are rejected as being dependent on a rejected base claim.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-17 would be allowable if rewritten to overcome the objections and rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-8 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tella et al. (2005/0281613).
Regarding claim 1, in fig. 1A-2 Tella discloses an apparatus having multiple components (11 and 13) that are interconnectable without fasteners, comprising: a first component 11 including a male connection portion including: a connection wall (outer wall of 11 with detents 16) defining a non-circular (outer wall is non-circular), closed-geometric shape (Fig. 1A), and one or more grooves 16 extending along a least a portion of an outer side of the wall (Fig. 1A), the one or more grooves being recessed from an edge surface of the wall (Fig. 1A); and a second component 13 including a female connection portion configured to connect with the male connection portion (Fig. 1B-2), the female connection portion including: a capture wall (inner wall of 13) defining a shape within which the connection wall of the male connection portion fits in a first orientation (Fig. 1A) and a second orientation (Fig. 1B), the first orientation being an unfastened state between the first component and the second component (Fig. 1A), and the second orientation being a fastened state achieved via a rotational twist action of the first component with respect to the second component after the first component is fitted in the first orientation (Fig. 1B-2), and one or more protrusions 14 protruding inwardly from the capture wall, the one or more protrusions sized to engage the one or more grooves of the connection wall of the first component when the connection wall is oriented in the second orientation within the capture wall (Fig. 1B-1C).
Regarding claim 2, Tella discloses that the connection wall of the first component is sized such that the first orientation permits insertion of the first component into the second component and removal of the first component from the second component without interference between the connection wall and the capture wall (Fig. 1A).
Regarding claim 3, Tella discloses that the shape of the capture wall is defined by a continuous wall structure (Fig. 1A).
Regarding claim 4, Tella discloses that the shape of the capture wall is defined by a plurality of discontinuous wall structures (protrusions 14), where each wall structure extends along a part of a connection boundary of the shape of the capture wall (Fig. 1A).
Regarding claim 7, Tella discloses that the shape of the connection wall and the shape of the capture wall are two-dimensional shapes, respectively (Fig. 1A).
Regarding claim 8, Tella discloses that the first orientation and the second orientation are defined on a same plane such that a spatial proximity relationship between the first component and the second component remains constant when the first component and the second component are in the first orientation or in the second orientation (Fig. 1A-2).
Regarding claim 18, in fig. 1A-2 Tella discloses a method of assembling an apparatus having multiple components (11 and 13) that are interconnectable without fasteners, the apparatus including: a first component 11 including a male connection portion including: a connection wall (outer wall of 11 with detents 16) defining a non-circular (outer wall is non-circular), closed-geometric shape (Fig. 1A), and one or more grooves 16 extending along a least a portion of an outer side of the connection wall, the one or more grooves being recessed from an edge of the connection wall (Fig. 1A), and a second component 13 including a female connection portion configured to connect with the male connection portion (Fig. 1B), the female connection portion including: a capture wall (inner wall of 13 with protrusions 14) defining a shape within which the connection wall of the male connection portion fits in a first orientation (Fig. 1A) and a second orientation (Fig. 1B), the first orientation being an unfastened state between the first component and the second component (Fig. 1A), and the second orientation being a fastened state achieved via a rotational twist action of the first component with respect to the second component after the first component is fitted in the first orientation (Fig. 1B-2), and one or more protrusions 14 extending inwardly from the capture wall, the one or more protrusions sized to engage the one or more grooves of the connection wall of the first component when the connection wall is oriented in the second orientation within the capture wall (Fig. 1B-2), and the method comprising steps of: orienting the connection wall of the first component in the first orientation within the second component (Fig. 1A and 2); and performing the rotational twist action such that the first component is twisted in a plane with respect to the second component to align the one or more grooves of the first component with the one or more protrusions of the second component to be in the fastened state of the second orientation (Fig. 1B-2).
Regarding claim 19, Tella discloses that each of the one or more protrusions 14 has a leading end (apex of the protrusions 14) and a stopping end (portion of 14 that tapers from the apex to the inner wall of 13), and wherein the step of performing the rotational twist action includes twisting the first component with respect to the second component until: the respective leading end of the one or more protrusions engages a corresponding groove of the one or more grooves (Fig. 1B-2).
Regarding claim 20, Tella discloses that the step of performing the rotational twist action includes forming a cavity within the apparatus and between the first component and the second component (Fig. 1B shows cavities to the left and right of the grooves and protrusions).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schlueter (3,327,581), Erickson (5,482,417), Emmerich (4,632,195) and Huminsky et al. (5,158,217) to geometric shapes rotating within one another to fasten.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785